Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 7, 2021 and March 5, 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to for the following:
1. Boxes around item numbers in Figures 6a and 6b make interpreting the item numbers difficult.
2. Figure 4B, Item 445g is shown as a 470 LP long pass filter, but Paragraph [0105] describes Item 445g as a 620 SP beam splitter. 
3. Figure 4B, Item 455a is shown as a 380 LP long pass filter, but Paragraph [0104] describes Item 455a as a 670 LP long pass filter.
4. Figure 6B, Item 760 is believed to actually be Item 670.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “460e” has been used to designate both FL2 and FL5 in Figure 4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
1. Paragraph [0101] describes lasers 115a-c, should be 415a-c, from Figure 4B.
2. Paragraph [0067] describes Figure 1B light source 100a, but should be light source Item 100b.
3. Paragraph [0141] describes Figure 7 computing device 600, but should be Item 700.
4. Paragraph [0124] describes both droplets and particles as item 610. Particles should be Item 609.
Appropriate correction is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 5, Item 590 and Figure 7, Item 790. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims are objected to because of the following informalities: 
1. Claims  10, 12, 13, 15, 17 recite “a particle”, but should be “the particle” as antecedent basis exists for “particle” in Claim 1.
2. Claim 4 recites “a first laser”, but should be “the first laser” as antecedent basis exists for “first laser” in claim 1.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an optical adjustment component configured to reduce an amount of light that is conveyed from the first laser to the photodetector” in Claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 through 5, 7, 10, 12, 13, 16 through 18, 24, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2022/0146401 to Yamamoto et al.
Claim 1 states:
1. (Original) A system comprising:
a light source comprising: 
a first laser configured for continuous irradiation of a flow stream; 
a second laser configured for irradiation of the flow stream in discrete intervals, 
wherein each discrete interval of irradiation by the second laser is triggered by irradiation of a particle in the flow stream with the first laser; 

a light detection system comprising: 
a single fiber optic configured to collect light from particles in the flow stream irradiated by each of the lasers; and 
a single photodetector configured to detect light conveyed by the single fiber optic; and 
a processor comprising memory operably coupled to the processor 
wherein the memory comprises instructions stored thereon, which when executed by the processor, cause the processor to calculate timing of irradiation of the flow stream by each of the lasers.
Regarding Claim 1:
Yamamoto teaches: 
A system comprising:
a light source comprising: 
a first laser configured for continuous irradiation of a flow stream (Claim 1, Figure 29, Item 29011, Paragraph [0132]); 
a second laser configured for irradiation of the flow stream in discrete intervals (Claim 1, Figure 29, Item 29012, Paragraph [0132]), 
wherein each discrete interval of irradiation by the second laser is triggered by irradiation of a particle in the flow stream with the first laser (Claim 1, Paragraph [0132 & 0136]); 
a light detection system comprising: 
a single fiber optic configured to collect light from particles in the flow stream irradiated by each of the lasers (Claim 1, Figure 28, Item 2802, Paragraph [0130]); and 
a single photodetector configured to detect light conveyed by the single fiber optic (Claim 1, Figure 28, Item 2803); and 
a processor comprising memory operably coupled to the processor (Claim 1, Figure 4, Items 486 & 440),
wherein the memory comprises instructions stored thereon, which when executed by the processor, cause the processor to calculate timing of irradiation of the flow stream by each of the lasers (Claims 1 & 7, Paragraph [0132]).
Claim 2 states:
2. (Original) The system according to claim 1, wherein the second laser is configured to irradiate the flow stream at a position downstream from the first laser.
Regarding Claim 2:
Yamamoto teaches wherein the second laser is configured to irradiate the flow stream at a position downstream from the first laser (Claim 2, Paragraph [0132]).
Claim 3 states:
3. (Previously Presented) The system according to claim 1, wherein the wavelength of light from the first laser is shorter than light from the second laser.
Regarding Claim 3:
Yamamoto teaches wherein the wavelength of light from the first laser is shorter than light from the second laser (Claim 3, Paragraph [0132]).
Claim 4 states:
4. (Previously Presented) The system according to claim 1, wherein the system comprises: a first laser configured for continuous irradiation of the flow stream; and a plurality of lasers configured for irradiation of the flow stream in discrete intervals.
Regarding Claim 4:
Yamamoto teaches wherein the system comprises: a first laser configured for continuous irradiation of the flow stream; and a plurality of lasers configured for irradiation of the flow stream in discrete intervals (Claim 1, Paragraph [0132]).
Claim 5 states:
5. (Original) The system according to claim 4, wherein the plurality of lasers are configured to irradiate the flow stream at positions downstream from the first laser.
Regarding Claim 5:
Yamamoto teaches wherein the plurality of lasers are configured to irradiate the flow stream at positions downstream from the first laser (Claim 2, Paragraphs [0136& 0138]).
Claim 7 states:
7. (Previously Presented) The system according to claim 4, wherein each of the plurality of lasers outputs a different wavelength of light.
Regarding Claim 7:
Yamamoto teaches wherein each of the plurality of lasers outputs a different wavelength of light (Claim 5, Figures 27 & 28, Paragraphs [0127 & 0128]).
Claim 10 states:
10. (Previously Presented) The system according to claim 4, wherein each discrete interval of irradiation of the flow stream by each of the plurality of lasers is independently triggered by irradiation of a particle in the flow stream with the first laser.
Regarding Claim 10:
Yamamoto teaches wherein each discrete interval of irradiation of the flow stream by each of the plurality of lasers is independently triggered by irradiation of a particle in the flow stream with the first laser (Claims 1 & 6, Abstract, Paragraph [0136]).
Claim 12 states:
12. (Previously Presented) The system according to claim 1, wherein the memory comprises instructions stored thereon, which when executed by the processor, cause the processor to calculate timing of irradiation of the flow stream by each of the lasers by: irradiating a particle in the flow stream with each of the lasers; detecting light from the flow stream in response to irradiation of the particle with each of the lasers; and calculating a time interval between irradiation of the particle by each of the lasers.
Regarding Claim 12:
Yamamoto teaches wherein the memory comprises instructions stored thereon, which when executed by the processor, cause the processor to calculate timing of irradiation of the flow stream by each of the lasers by: irradiating a particle in the flow stream with each of the lasers; detecting light from the flow stream in response to irradiation of the particle with each of the lasers; and calculating a time interval between irradiation of the particle by each of the lasers (Claims 1, 6, & 7, Paragraphs [0132 & 0136]]).
Claim 13 states:
13. (Previously Presented) The system according to claim 1, wherein the system is configured to turn on the second laser in response to irradiation of a particle by the first laser.
Regarding Claim 13:
Yamamoto teaches wherein the system is configured to turn on the second laser in response to irradiation of a particle by the first laser (Claims 1 & 6, Paragraphs [0132 & 0136]).
Claim 16 states:
16. (Previously Presented) The system according to claim 1, wherein the system further comprises a beam diverter positioned in the beam path between the second laser and the flow stream, wherein the beam diverter is configured to divert light from the second laser away from the flow stream.  
Regarding Claim 16:
Yamamoto teaches wherein the system further comprises a beam diverter positioned in the beam path between the second laser and the flow stream, wherein the beam diverter is configured to divert light from the second laser away from the flow stream (Claim 10, Paragraph [0138]).  
Claim 17 states:
17. (Original) The system according to claim 16, wherein the beam diverter is configured to direct light from the second laser to the flow stream in response to irradiation of a particle by the first laser.  
Regarding Claim 17:
Yamamoto teaches wherein the beam diverter is configured to direct light from the second laser to the flow stream in response to irradiation of a particle by the first laser (Claim 11, Paragraph [0138]).  
Claim 18 states:
18. (Previously Presented) The system according to claim 16, wherein the beam diverter comprises an acousto-optical device.
Regarding Claim 18:
Yamamoto teaches wherein the beam diverter comprises an acousto-optical device (Claim 12, Paragraph [0138]).
Claim 24 states:
24. (Previously Presented) The system according to claim 1, further comprising a light detection system, wherein the light detection system comprises: a single photodetector; and an optical adjustment component configured to reduce an amount of light that is conveyed from the first laser to the photodetector.
Regarding Claim 24:
Yamamoto teaches further comprising a light detection system, wherein the light detection system comprises: a single photodetector; and an optical adjustment component configured to reduce an amount of light that is conveyed from the first laser to the photodetector (Claim 13, Paragraph [0131]).
Claim 26 states:
26. (Previously Presented) The system according to claim 1, wherein the single photodetector is a photodetector array.
Regarding Claim 26:
Yamamoto teaches wherein the single photodetector is a photodetector array (Claims 15 & 18, Paragraph [0129]).
Claim 27 states:
27. (Original) A system comprising: a first laser configured for continuous irradiation of a flow stream; and a second laser configured for irradiation of the flow stream in discrete intervals, wherein each discrete interval of irradiation by the second laser is triggered by irradiation of a particle in the flow stream with the first laser.
Regarding Claim 27:
Yamamoto teaches a system comprising: a first laser configured for continuous irradiation of a flow stream; and a second laser configured for irradiation of the flow stream in discrete intervals, wherein each discrete interval of irradiation by the second laser is triggered by irradiation of a particle in the flow stream with the first laser (Claim 1, Paragraph [0136]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US Patent Application Publication No. U.S. 2019/0094123 to Cao et al.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 6 states:
6. (Original) The system according to claim 5, wherein the plurality of lasers are configured to irradiate the flow stream at positions that are spaced apart from each other by 10 µm or less.
Regarding Claim 6:
Yamamoto teaches a particle detection apparatus with a plurality of lasers.
Yamamoto is silent regarding configured to irradiate the flow stream at positions that are spaced apart from each other by 10 µm or less.
Cao (U.S. 2019/0094123) teaches methods and systems for aligning a laser with a flow stream at  “10 or more vertical positions along the flow stream. Where the light signals are collected at more than one vertical position along the flow stream, the distance between each position along the flow stream may vary, such as being separated by 0.001 mm or more.” (Paragraphs [0041 - 0042]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the apparatus of Yamamoto with the spacing of Cao (U.S. 2019/0094123) to allow more light signals to be detected at different times while continuously irradiating the flow stream.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of U.S. Patent Application Publication No. U.S. 2019/0113435 to Cao et al.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 11 states:
11. (Previously Presented) The system according to claim 1, wherein each discrete interval for each laser comprises a duration of from 1 µs to 500 µs.
Regarding Claim 11:
Yamamoto teaches a particle detection apparatus with a plurality of lasers
Yamamoto is silent regarding wherein each discrete interval for each laser comprises a duration of from 1 µs to 500 µs.
Cao (U.S. 2019/0113435) teaches “Where more than one light source is employed to irradiate the sample sequentially, the time each light source irradiates the sample may independently be 0.001 microseconds or more, such as 0.01 microseconds or more, such as 0.1  microseconds or more, such as 1 microsecond or more, such as 5 microseconds or more, such as 10 microseconds or more, such as 30 microseconds or more and including 60 microseconds or more.” (Paragraph [0059]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the  apparatus of Yamamoto with the duration of Cao (U.S. 2019/0113435) to allow samples in the flow stream to be sequentially irradiated with two or more light sources, the duration of which a sample is irradiated by each light source may be the same or different.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of World Intellectual Property Organization Patent Application Publication No. WO 2013/173446 to Wagner 
Claim 14 states:
14. (Previously Presented) The system according to claim 1, wherein the system further comprises a beam stop positioned in the beam path between the second laser and the flow stream.
Regarding Claim 14:
Yamamoto teaches a particle detection apparatus with a plurality of lasers.
Yamamoto is silent regarding wherein the system further comprises a beam stop positioned in the beam path between the second laser and the flow stream.
Wagner teaches a cytometric system wherein the system further comprises a beam stop positioned in the beam path between the second laser and the flow stream. (Figure 61, Item 6103).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Yamamoto and the beam block of Wagner to block un-scattered light from interfering with scattered light detection.
Claim 15 states:
15. (Original) The system according to claim 14, wherein the memory of the processor comprises instructions stored thereon, which when executed by the processor, cause the processor to move the beam stop from the beam path between the second laser and the flow stream in response to irradiation of a particle by the first laser.
Regarding Claim 15:
Yamamoto teaches a particle detection apparatus with a plurality of lasers.
Yamamoto also teaches “wherein the memory of the processor comprises instructions stored thereon, which when instructions are executed by the processor, cause the processor to modulate the one or more second lasers in response to irradiation of the one or more particles by the first laser.” (Claim 9).
Yamamoto is silent regarding a beam stop in the beam path between the second laser and the flow stream.
From Claim 14, Wagner teaches a cytometric system wherein the system further comprises a beam stop positioned in the beam path between the second laser and the flow stream. (Figure 61, Item 6103).
Wagner also teaches a beam stop (block) which is dynamically switchable or programmable (Paragraph [00482])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Yamamoto with the beam stop of Wagner to reduce the amount of laser light being projected  directly through the flow stream and into the detector.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of European Patent Application Publication No. EP 0950,890 to Kubota.
Claim 25 states:
25. (Original) The system according to claim 24, wherein the optical adjustment component is a bandpass filter.
Regarding Claim 25:
Yamamoto teaches a particle detection apparatus with a plurality of lasers.
Yamamoto also teaches an optical adjustment component (Claims 13& 14, Paragraph [0131]
Yamamoto is silent regarding wherein the optical adjustment component is a bandpass filter.
Kubota teaches wherein the optical adjustment component is a bandpass filter (Figure 2, Items 16 & 25, Paragraphs [0036 & 0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the particle detection apparatus of Yamamoto with the optical adjustment bandpass filter of Kubota for “stopping the visible light emitted from the continuous light source 1 so as to detect only the light beams from the pulse light sources.” (Paragraph [0037]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROBERT BOTKIN whose telephone number is (571)272-8220. The examiner can normally be reached M-F 8:00am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LARRY ROBERT BOTKIN/Examiner, Art Unit 2877

                                                                                                                                                                                             /DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877